t c memo united_states tax_court dennis j and teresa deneault petitioners v commissioner of internal revenue respondent docket no filed date dennis j and teresa deneault pro_se michael d zima for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion for judgment on the pleadings filed date as explained in greater detail below we will grant respondent's motion background respondent issued a notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an addition_to_tax for fraud under sec_6663 in the amount of dollar_figure petitioners invoked the court's jurisdiction by filing a timely but imperfect petition for redetermination followed by a proper amended petition respondent filed an answer to the amended petition including therein specific allegations regarding the method of income reconstruction that respondent relied upon in determining the deficiency in this case as well as specific allegations in support of respondent's determination that petitioners' entire underpayment_of_tax for is attributable to fraud petitioners failed to file a reply to respondent's answer consequently respondent filed a motion pursuant to rule c at the time the imperfect petition was filed petitioner dennis j deneault was incarcerated at eglin air force base florida and petitioner teresa deneault resided in florida that undenied allegations in respondent's answer to the amended petition be deemed admitted the court issued an order to petitioners advising them of the filing of respondent's motion under rule c and directing petitioners to file a reply to respondent's answer on or before date petitioners failed to file a reply to respondent's answer or otherwise respond to the court's order consequently we granted respondent's rule c motion and the undenied allegations set forth in respondent's answer were deemed to be admitted see 77_tc_334 62_tc_260 as indicated respondent now moves for judgment on the pleadings with respect to petitioners' liability for the deficiency and the fraud_penalty set forth in the notice_of_deficiency by order dated date petitioners were notified that respondent's motion was calendared for hearing at the motions session of the court in washington d c on date in addition petitioners were directed to file a written response in opposition to respondent's motion petitioners did not respond to the court's order counsel for respondent appeared at the hearing and presented argument in support of the motion no appearance was made by or on behalf of petitioners at the hearing nor did petitioners file a statement with the court pursuant to rule c facts deemed admitted by virtue of the court's granting of respondent's motion under rule c petitioners are deemed to have admitted the following facts during the petitioners lived in ft pierce florida they have three daughters mandy crystal and sarah deneault dennis j deneault is a wire lather by trade and engaged in a wire lathing sole_proprietorship during teresa deneault worked for cale of ft myers inc doing business as kirby auto during earning dollar_figure in wages during dennis j deneault was engaged in the illegal trafficking and sale of narcotics and as such made illegal unrecorded cash sales of narcotics petitioners realized substantial cash sums of income generated from the illegal narcotic trafficking business which substantial cash sums enabled petitioners to maintain a standard of living inconsistent with the income reported from all other legal sources on their joint federal_income_tax return petitioners also failed to report dollar_figure of income which was prematurely withdrawn from an individual_retirement_account and placed in a joint savings account by the petitioners neither the income from marijuana sales nor the withdrawals from the ira account were included on the petitioners' joint federal_income_tax return for the year petitioners were reminded of the applicability of rule c in the court's order dated date and expressly that they could submit a written_statement in lieu of or in addition to attendance at the hearing petitioners maintained no sales invoices or other records relating to the illegal sales of narcotics during on date dennis j deneault was arrested by the st lucie county sheriff's office for the possession and attempted sale of marijuana during questioning by the st lucie county sheriff's officers on date dennis j deneault disclosed that on date he had purchased ten pounds of marijuana for dollar_figure and that on date he had purchased pounds of marijuana for dollar_figure during the execution of a search warrant in dollar_figure in cash was seized from a pickup truck on the petitioners' real_property the petitioners filed a joint federal_income_tax return on date on which they reported adjusted_gross_income of dollar_figure the petitioners reported dollar_figure in wages and dollar_figure of business income from dennis j deneault's business as a wire lather the respondent has determined petitioners' correct taxable_income for on the basis of the source_and_application_of_funds_method based on information provided from petitioners' joint federal_income_tax return_information secured from files relating to the arrest and conviction of dennis j deneault in and information provided by petitioners during a hearing with the appeals_division as follows sources a petitioners reported taxable interest_income of dollar_figure on their joint federal_income_tax return b petitioners reported gross_receipts of dollar_figure from their schedule c activity for on their joint federal_income_tax return c during the petitioners received a federal tax_refund in the amount of dollar_figure relating to the taxable_year d the petitioners reported dollar_figure of wage income on their joint federal_income_tax return e the petitioners received dollar_figure by closing out their bank account at first union national bank of florida on date f the petitioners cashed in a certificate of deposit for dollar_figure during applications g respondent determined that petitioners' living_expenses for were in the amount of dollar_figure h during a search of petitioners' property during local law enforcement officers found and seized dollar_figure in cash from a pickup truck i on date the petitioners purchased two lots in st lucie county for a total purchase_price of dollar_figure they paid cash for the real properties on that date j the petitioners made payments on their lincoln automobile in an amount totaling dollar_figure during k on date dennis j deneault purchased ten pounds of marijuana for dollar_figure on date dennis j deneault purchased seventeen pounds of marijuana for dollar_figure l according to the joint federal_income_tax return during dennis j deneault incurred dollar_figure in business_expenses relating to his wire lathing sole_proprietorship m during federal_income_tax was withheld from teresa deneault in the amount of dollar_figure social_security_tax was withheld from mrs deneault in the amount of dollar_figure medicare_tax was withheld from teresa deneault in the amount of dollar_figure n the petitioners paid a dollar_figure penalty to barnett bank on date o according to their federal_income_tax return during the petitioners incurred medical_expenses of dollar_figure paid property taxes of dollar_figure and paid dollar_figure in interest payments per the return they also incurred dollar_figure in miscellaneous deductions all of these amounts were reflected on schedule a of the joint federal_income_tax return p federal tax_payments were made during totaling dollar_figure q according to the public records of st lucie county the petitioners paid dollar_figure relating to a seizure of property during r during the petitioners placed dollar_figure into a safety deposit box in the name of a mr and mrs peter boyle s the net change in the petitioners' joint account balance at riverside national bank during was a plus dollar_figure petitioners have no non-taxable sources of funds or excludible receipts which would require adjustments in respondent's source and application method for determining petitioners' taxable_income such as loans or inheritances the petitioners made misleading statements to agents of the respondent during their investigations relative to the asset acquisitions and illegal narcotic trafficking transactions as engaged in by the petitioners during the taxable_year in an interview with internal_revenue_service revenue_agent john halligan at an internal_revenue_service office occurring date mrs teresa deneault told mr halligan that the information on the petitioners' federal_income_tax return for the year was correct when asked if the petitioners ever possessed or had access to safe deposit boxes mrs deneault responded in the negative despite there being bank records of the petitioners' leasing such boxes during the year mr dennis deneault also answered negatively to this question the petitioners attempted to conceal assets by using nominees to hold their money they rented safety deposit boxes from banks and placed substantial portions of their drug proceeds into them the petitioners' neighbors mr and mrs peter boyle held dollar_figure for the taxpayers in a safety deposit box which was opened in dennis j deneault's mother held approximately dollar_figure in a safety deposit box for the petitioners which was opened in the safety deposit boxes were opened by the petitioners in keys to the safety deposit boxes were held only by the petitioners the nominees knew that they were holding the money for the petitioners and were not permitted to withdraw any portion of the money when their internal_revenue_service audit began the petitioners continued to attempt to conceal assets from the service upon receiving notice by letter of the examination of their income_tax return the petitioners inquired of acquaintances as to how to hide assets from the internal_revenue_service they were told to place assets into an irrevocable_trust and actually took steps to complete such an instrument the petitioners have made implausible or inconsistent explanations of their conduct during they have made statements denying the existence of any safety deposit boxes to which they had access during these are implausible statements in light of the fact that they opened the safety boxes and were the only parties with keys to the boxes the petitioners' explanations have been inconsistent with their behavior such as their inquiring of acquaintances as to how to hide assets from the internal_revenue_service petitioners fraudulently understated their taxable_income during the taxable_year in the amount of dollar_figure with the intent to evade the payment of taxes on such income all of the underpayment_of_tax required to be shown on petitioners' joint federal_income_tax return is due to fraud at the hearing on this matter respondent's counsel stated that the reference to in par of the answer to amended petition is a typographical error and should be discussion rule a provides that after the pleadings are closed and within such time as not to delay the trial any party may move for judgment on the pleadings a motion for judgment on the pleadings is appropriate only where the pleadings do not raise a genuine issue of material fact but rather involve issues that may be decided as a matter of law thus respondent's motion is to be granted only if on the admitted facts respondent is entitled to decision as a matter of law 66_tc_367 affd without published opinion 566_f2d_1168 3d cir the determinations made by respondent in the notice_of_deficiency are presumed correct the burden_of_proof is on petitioners to show that these determinations are erroneous rule a 290_us_111 512_f2d_882 9th cir affg tcmemo_1972_133 the factual allegations deemed admitted under rule c establish that petitioners failed to report income in the amount of dollar_figure for the taxable_year an amount that is primarily attributable to petitioner dennis j deneault's sales of illegal narcotics in addition petitioners failed to maintain or submit to respondent for examination adequate books_or_records regarding the income and expenses relating to their income during the year in issue consistent with these deemed admissions it follows that respondent is entitled to judgment on the pleadings that petitioners are liable for the deficiency in tax for as set forth in the notice_of_deficiency respondent also determined that petitioners are liable for the penalty for fraud under sec_6663 for sec_6663 provides that if any part of the underpayment_of_tax required to be shown on the return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 763_f2d_1139 10th cir affg tcmemo_1984_152 394_f2d_366 5th cir affg tcmemo_1966_81 and cases cited therein respondent has the burden to prove fraud by clear_and_convincing evidence sec_7454 rule b fraud is a question of fact to be resolved upon consideration of the entire record and is never presumed 69_tc_391 respondent's burden of proving fraud can be met by facts deemed admitted pursuant to rule c 77_tc_334 see 85_tc_267 in the instant case petitioners are deemed to have admitted pursuant to rule c that they attempted to conceal from respondent the source and amount of the income that petitioner dennis j deneault realized from sales of illegal drugs in further petitioners are deemed to have admitted that they fraudulently and with the intent to evade taxes understated their taxable_income for in the amount of dollar_figure and that the underpayment_of_tax required to be shown on their income_tax return for is due to fraud we hold that the facts deemed admitted pursuant to rule c satisfy respondent's burden of proving fraud doncaster v commissioner supra pincite those facts constitute clear_and_convincing evidence that petitioners failed to report the income derived from sales of illegal drugs during fraudulently and with the intent to evade taxes known to be owing and that the entire underpayment of taxes required to be shown on petitioners' income_tax return is due to fraud consequently respondent is entitled to judgment on the pleadings that petitioners are liable for the penalty for fraud under sec_6663 for the taxable_year to reflect the foregoing see also 85_tc_267 davis v commissioner tcmemo_1993_324 cruise v commissioner tcmemo_1992_688 asher v commissioner tcmemo_1992_377 eisenstein v commissioner tcmemo_1987_241 dimsdale v commissioner tcmemo_1987_53 ricotta v commissioner tcmemo_1986_508 twist v commissioner tcmemo_1986_497 siravo v commissioner tcmemo_1986_482 jackson v commissioner tcmemo_1986_15 an order granting respondent's motion for judgment on the pleadings and decision for respondent will b entered
